Citation Nr: 0738253	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  01-06 551	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed low back 
condition, to include a herniated disc.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from August 1977 to 
September 1981; he also had service in the National guard 
from June 1983 to June 1984.  

The veteran testified at a hearing before undersigned 
Veterans Law Judge in October 2003.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2004 to the RO for additional development.  

The matter on appeal is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, D.C.  The veteran will be notified by VA if 
further action is required on his part.  


REMAND

A careful review of the claims file shows that, subsequent to 
the Board's April 2004 remand, medical evidence had been 
received both for and against the claim.  

However, the only medical evidence on file dated prior to 
August 1994 are June 1983 medical history and examination 
reports for the veteran's National Guard service, which do 
not contain any complaints or findings of low back 
disability.  Unfortunately, the service medical records have 
not been located and are unavailable despite VA's attempt to 
obtain them.  

One of the reasons that this case was remanded in April 2004 
was to obtain medical treatment records from private health 
care providers, including Hadley Memorial Hospital, Drake 
Edwards Hospital and Drs. Nadler and Conners.  

Although a VA letter sent to the veteran later in April 2004 
requested that he fill out and return enclosed VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
this form was not returned to VA.  

Additionally, in an August 2006 VA Addendum report, the 
veteran was reported to have injured his back in June 1979 
and that the veteran's current back problems, which included 
degenerative arthritis, were likely to be in part related to 
this June 1979 injury.  

Based on this record, the Board finds that additional action 
needs to be taken prior to final Board adjudication of this 
case, to include providing the veteran another chance to 
submit signed authorization forms to obtain his private 
treatment records.  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to once again contact the veteran and 
request that he identify the specific 
names, addresses and approximate dates of 
treatment, both VA and private, for all 
health care providers who have treated 
him for low back disability since May 
2007, which is the most recent medical 
evidence on file.  After securing any 
appropriate consent from the veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
veteran.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should again provide the 
veteran with the appropriate forms to 
fill out so that VA can obtain any 
available pertinent private treatment 
records dated between 1981 and 1994 from 
Hadley Memorial Hospital in Maryland, 
Drake Edwards Hospital in Frankfurt 
(Germany), Dr. Nadler and Dr. Connors.  

3.  Following completion of the above 
developments to the extent possible, the 
AOJ must readjudicate the issue on appeal 
based on all relevant evidence on file.  
If the issue continues to be denied, the 
AOJ must provide the appellant and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

